DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Species B (figs. 58-74) in the reply filed on 5 August 2021 is acknowledged.  The traversal is on the ground(s) that 37 CFR 1.146 notes, “In the first action on an application containing a generic claim to a generic invention (genus) and claims to more than one patentably distinct species embraced thereby, the examiner may require the applicant in the reply to that action to elect a species of his or her invention to which his or her claim will be restricted if no claim to the genus is found to be allowable” (Emphasis applicant’s).  And that because there hasn’t been a first action and therefore no claim disallowed that a restriction is not appropriate.
This is not found persuasive because 37 CFR 1.146 also notes “In the first action on an application containing a generic claim to a generic invention (genus) and claims to more than one patentably distinct species embraced thereby… However, if such application contains claims directed to more than a reasonable number of species, the examiner may require restriction of the claims to not more than a reasonable number of species before taking further action in the application”.  The various and sundry embodiments each disclose different structures and features which are deemed to be mutually exclusive in many cases and not obvious variants in others.  As such, this . 
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work. Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 
The examiner is not afforded the time to thoroughly review each reference of the IDS of 11 August 2021, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.

Claim Interpretation
Regarding claims 19, 25 and 31, each of the claims recite “a closure system configured to close said first jaw, wherein said closure system is operable independently of said electric motor.” (emphasis added)  This limitation is not deemed to be specifically disclosed in the written specification of the instant Application for Species B.  It is clearly shown in unelected Species A (figs. 1-40), which has a manual clamping feature independent of the electric motor.  Species B (figs. 58-74) includes a tool housing which mountable onto a robotic arm cart 11100 which is driven by motors, but does not specifically note that the motor that drive that drives the closure system is independent of the electric motor that drives the firing member.  
However, for the purposes of examination, the Office is going to interpret the claim limitation as referring to the concept that there are separate motors that actuate the firing member and the closure system.  This interpretation is being offered in view of US Patent 6,783,524, which was incorporated by reference, and discloses in col. 12 lines 1-22 a similar tool housing which has separate motors for different tool functions 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “observing means”, “permitting means” and “preventing means” in claims 24 and 30.  
It is noted that the “observing means”, “permitting means” and “preventing means” each appear to be the same element insofar as they are encompassed by lock-out sensor 136 (or equivalent sensor 2010) which is doing the observing, the permitting of firing and the preventing of firing.  As such, for the purposes of examination, the “observing”, “permitting” and “preventing” means are not deemed to be inherently different elements, but potentially different functions of the same element.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 18-19, 22, 24-25, 28, 30-31 and 34 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Whitman et al. (PG Pub 2004/0094597 A1) hereinafter referred to as Whitman.
Regarding claim 18, Whitman discloses a surgical fastening system, comprising: 
an end effector assembly (11, 11a, 11b), comprising: 
a first jaw (80); 
50), wherein said first jaw is movable relative to said second jaw between an open position and a closed position (paragraphs 36, 58); 
a fastener cartridge body (104; 600); and 
a plurality of fasteners (606) removably stored in said fastener cartridge body; 
an electric motor (100); 
a firing member (98; 603, 605), wherein said electric motor is configured to impart a firing motion to said firing member to eject said fasteners from said fastener cartridge body (paragraphs 37, 50-55, 66); and 
a control system (fig. 20; #1122 including 1120, 1148, 1150, 1130, 1615, 1186) configured to: 
evaluate whether said end effector cartridge assembly is in a fire-ready condition (paragraph 96 – “Based on the positions of the components of the surgical device attached to the flexible shaft 1620, as determined in accordance with the output signals from the encoders 1106, 1108”; paragraph 90 – “usage data 1184”); 
allow said electric motor to apply said firing motion to said firing member when said end effector assembly is in said fire-ready condition (paragraph 96 – “enable”); and 
prevent said electric motor from applying said firing motion to said firing member when said end effector assembly is not in said fire-ready condition (paragraph 96 – “disable”; paragraph 90 – “ERROR condition”).

Regarding claim 19, Whitman discloses a closure system (88, 90, 94, 96) configured to close said first jaw (paragraphs 36, 58), wherein said closure system is operable independently of said electric motor (100).

Regarding claim 22, Whitman discloses a tissue cutting knife (blade 51 which is mounted on wedge 603) and a knife position sensor system (1108) configured to track the position of said tissue cutting knife (paragraphs 85-87).

Regarding claim 24, Whitman discloses a surgical stapling system, comprising: 
an end effector assembly (11, 11a, 11b), comprising: 
a first jaw (80); 
a second jaw (50), wherein said first jaw is movable relative to said second jaw between an open position and a closed position (paragraphs 36, 58); 
a cartridge body (104; 600); and 
a plurality of staples (606) removably stored in said cartridge body; 
an electric motor (100); 
a firing member (98; 603, 605), wherein said electric motor is configured to impart a firing motion to said firing member to eject said staples from said cartridge body (paragraphs 37, 50-55, 66); 
at least 1106; may also include fig. 20, #1122 including 1120, 1148, 1150, 1130, 1615, 1186) for observing whether said end effector assembly is in a fire-ready condition (paragraphs 90, 96); 
permitting means (fig. 20; #1122 including 1120, 1148, 1150, 1130, 1615, 1186) for permitting said electric motor to apply said firing motion to said firing member when said end effector assembly is in said fire-ready condition (paragraphs 90, 96); and 
preventing means (fig. 20; #1122 including 1120, 1148, 1150, 1130, 1615, 1186) for preventing said electric motor from applying said firing motion to said firing member when said end effector assembly is not in said fire-ready condition (paragraphs 90, 96).

Regarding claim 25, Whitman discloses a closure system (88, 90, 94, 96) configured to close said first jaw (paragraphs 36, 58), wherein said closure system is operable independently of said electric motor (100).

Regarding claim 28, Whitman discloses a tissue cutting knife (blade 51 which is mounted on wedge 603) and a knife position sensor system (1108) configured to track the position of said tissue cutting knife (paragraphs 85-87).

Regarding claim 30, Whitman discloses a surgical stapling system, comprising: 
a surgical implement (11, 11a, 11b), comprising: 
a first jaw (80); 
50), wherein said first jaw is movable relative to said second jaw between an open position and a closed position (paragraphs 36, 58); and 
a replaceable staple cartridge (104; 600) including a plurality of staples (606) removably stored therein; 
an electric motor (100); 
a firing member (98; 603, 605), wherein said electric motor is configured to drive said firing member through a staple firing stroke to eject said staples from said replaceable staple cartridge (paragraphs 37, 50-55, 66); 
observing means (at least 1106; may also include fig. 20, #1122 including 1120, 1148, 1150, 1130, 1615, 1186) for observing whether said surgical implement is in a fire-ready condition (paragraphs 90, 96); 
permitting means (fig. 20; #1122 including 1120, 1148, 1150, 1130, 1615, 1186) for permitting said electric motor to perform said staple firing stroke when said surgical implement is in said fire-ready condition (paragraphs 90, 96); and 
preventing means (fig. 20; #1122 including 1120, 1148, 1150, 1130, 1615, 1186) for preventing said electric motor from performing said staple firing stroke when said surgical implement is not in said fire-ready condition (paragraphs 90, 96).

Regarding claim 31, Whitman discloses a closure system (88, 90, 94, 96) configured to close said first jaw (paragraphs 36, 58), wherein said closure system is operable independently of said electric motor (100).

Regarding claim 34, Whitman discloses a tissue cutting knife (blade 51 which is mounted on wedge 603) and a knife position sensor system (1108) configured to track the position of said tissue cutting knife (paragraphs 85-87).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 20-21, 26-27 and 32-33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whitman (PG Pub 2004/0094597 A1) in view of Green et al. (US Patent 6,250,532 B1) hereinafter referred to as Green.
Regarding claim 20, Whitman discloses an elongate shaft (1620) and an articulation mechanism (1634, 1635, 1636, 1637; paragraph 80), but fails to disclose an elongate shaft and an articulation joint, wherein said articulation joint defines a fixed axis of rotation, and wherein said end effector assembly is rotatable relative to said elongate shaft about said articulation joint.
However, Green (figs. 31, 32) teaches an elongate shaft (54, 182) and an articulation joint (368, 370, 372, 422, 426, 428), wherein said articulation joint defines a fixed axis of rotation (figs. 31-32), and wherein said end effector assembly (56, 58) is rotatable relative to said elongate shaft about said articulation joint (via 442; col. 14 line 42 – col. 15 line 21).
Given the teachings of Green it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the cable articulation mechanism 

Regarding claim 21, Whitman as modified by Green above wherein said closure system (Whitman - 88, 90, 94, 96) comprises a closure drive member (Whitman - 94, 96), and wherein said closure drive member (Whitman - 94, 96) traverses said articulation joint (Articulating portion of Whitman #1620 as modified by articulation joint of Green #368, 370, 372, 422, 426, 428).  The combination cited in claim 20 above results in the cited claim language.

Regarding claim 26, Whitman discloses an elongate shaft (1620) and an articulation mechanism (1634, 1635, 1636, 1637; paragraph 80), but fails to disclose an elongate shaft and an articulation joint, wherein said articulation joint defines a fixed axis of rotation, and wherein said end effector assembly is rotatable relative to said elongate shaft about said articulation joint.
However, Green (figs. 31, 32) teaches an elongate shaft (54, 182) and an articulation joint (368, 370, 372, 422, 426, 428), wherein said articulation joint defines a figs. 31-32), and wherein said end effector assembly (56, 58) is rotatable relative to said elongate shaft about said articulation joint (via 442; col. 14 line 42 – col. 15 line 21).
Given the teachings of Green it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the cable articulation mechanism of Whitman with the elongate shaft and fixed axis of rotation articulation joint of Green.  Both Whitman and Green are concerned with the problem of articulating the end effector and both make use of cables/pulleys to achieve this articulation.  Green further shows that it would have been obvious to have used a ridged elongate shaft with a fixed axis of rotation for the articulation joint.  Doing so would help to ensure the fixed position of the end effector by having the articulation joint be fixed which is often desirable in surgical procedures where holding the instrument still is important for precise cuts and stapling lines.

Regarding claim 27, Whitman as modified by Green above wherein said closure system (Whitman - 88, 90, 94, 96) comprises a closure drive member (Whitman - 94, 96), and wherein said closure drive member (Whitman - 94, 96) traverses said articulation joint (Articulating portion of Whitman #1620 as modified by articulation joint of Green #368, 370, 372, 422, 426, 428).  The combination cited in claim 26 above results in the cited claim language.

Regarding claim 32, Whitman discloses an elongate shaft (1620) and an articulation mechanism (1634, 1635, 1636, 1637; paragraph 80), but fails to disclose 
However, Green (figs. 31, 32) teaches an elongate shaft (54, 182) and an articulation joint (368, 370, 372, 422, 426, 428), wherein said articulation joint defines a fixed axis of rotation (figs. 31-32), and wherein said end effector assembly (56, 58) is rotatable relative to said elongate shaft about said articulation joint (via 442; col. 14 line 42 – col. 15 line 21).
Given the teachings of Green it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the cable articulation mechanism of Whitman with the elongate shaft and fixed axis of rotation articulation joint of Green.  Both Whitman and Green are concerned with the problem of articulating the end effector and both make use of cables/pulleys to achieve this articulation.  Green further shows that it would have been obvious to have used a ridged elongate shaft with a fixed axis of rotation for the articulation joint.  Doing so would help to ensure the fixed position of the end effector by having the articulation joint be fixed which is often desirable in surgical procedures where holding the instrument still is important for precise cuts and stapling lines.

Regarding claim 33, Whitman as modified by Green above wherein said closure system (Whitman - 88, 90, 94, 96) comprises a closure drive member (Whitman - 94, 96), and wherein said closure drive member (Whitman - 94, 96) traverses said articulation joint (Articulating portion of Whitman #1620 as modified by articulation joint of Green #368, 370, 372, 422, 426, 428).  The combination cited in claim 32 above results in the cited claim language.

Claims 23, 29 and 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whitman (PG Pub 2004/0094597 A1) in view of Heinrich et al. (WO 03/090630 A2) hereinafter referred to as Heinrich.
Regarding claims 23, 29 and 35, Whitman teaches a closure sensing system (1106), but fails to disclose a closure load sensing system configured to measure the clamping force applied by said first jaw.
However, Heinrich teaches a closure load sensing system (MEMS devices; pg. 11 lines 7-13 – “MEMS sensors and/or sensor devices”) configured to measure the clamping force (pg. 10 lines 26-31; pg. 11 lines 18-26; pg. 12 lines 7-9; pg. 16 lines 3-7) applied by said first jaw.
Given the teachings of Heinrich (pg. 12 lines 15-34) it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the closure load sensing system of Heinrich with the surgical system of Whitman.  Doing so would provide the controller and user with feedback as to how much pressure was being exerted on the tissue and allow either the controller or the user to make adjustments to the surgical operation or have more information as to whether or not it was safe to proceed with the operation before firing operation begin.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited.  The other art of record generally pertains to motor driven surgical end effectors with sensors to determine operation of the instrument and various articulation features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694.  The examiner can normally be reached on M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW M TECCO/           Primary Examiner, Art Unit 3731